Citation Nr: 1451262	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-02 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for Parkinson's disease, including as secondary to service-connected residuals of bronchiectasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1962 to April 1963.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the RO in Cleveland, Ohio, which, in pertinent part, denied service connection for Parkinson's disease.

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

While in service the Veteran had multiple episodes of pneumonia, and he was service connected for residuals of bronchiectasis upon service separation.  He has advanced that the cause of his in-service bouts of pneumonia was the performance of his duties in clothes that were not appropriate for the cold weather.  Throughout the course of this appeal the Veteran has advanced that his currently diagnosed Parkinson's disease was caused by one or more of the following: his bouts of pneumonia in service, improper treatment of his pneumonia and/or bronchiectasis in service, and/or his service-connected residuals of bronchiectasis that include post-service treatment of the disability.

In a letter dated January 2011, a private physician who has regularly treated the Veteran's bronchiectasis wrote that there could be a direct link between the service-connected bronchiectasis residuals and the currently diagnosed Parkinson's disease.  Specifically, the private physician indicated that, while the exact cause of Parkinson's disease is not readily known, it is believed that a prior illness can play a role in the development of, and predisposition to, Parkinson's disease.  As the private physician was unable to state an opinion, in terms of probability rather than mere possibility, that the Veteran's Parkinson's disease was caused by the service-connected bronchiectasis residuals, the Board finds that a VA examination and opinion is warranted pursuant to McLendon.

Further, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 
1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  While on remand the AOJ should request that the Veteran provide information as to all private and VA medical providers who have treated his Parkinson's disease.  Then, after obtaining the appropriate releases, the AOJ should attempt to obtain any outstanding VA and/or private treatment records not already associated with the record.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private treatment he has received since separation from service concerning the currently diagnosed Parkinson's disease.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of Parkinson's disease that not already of record for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  Associate with the record any identified VA clinical documentation (treatment records) pertaining to the treatment of Parkinson's disease that are not already of record.

3.  Schedule the Veteran for the appropriate VA examination in order to assist in determining the current nature and etiology of the diagnosed Parkinson's disease.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  


The examiner should provide the following opinions:

A)  Is it as likely as not (i.e., probability of 50 percent or more) that the currently diagnosed Parkinson's disease had its onset during active service, including as due to in-service treatment of the Veteran's pneumonia and/or bronchiectasis?

B)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's	 service-connected residuals of bronchiectasis caused the currently diagnosed Parkinson's disease, including as due to treatment received for the bronchiectasis?  

C)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's	 service-connected residuals of bronchiectasis, including treatment received for the bronchiectasis, aggravated (that is, permanently worsened in severity) the currently diagnosed Parkinson's disease?

If it is the examiner's opinion that there is aggravation of the Parkinson's disease, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

4.  Then readjudicate the issue of entitlement to service connection for Parkinson's disease, including as secondary to service-connected residuals of bronchiectasis.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



